Citation Nr: 0325554	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  98-04 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for varicose veins, 
right leg, either as directly related to active service or as 
secondary to the service-connected varicose veins, left leg.  

2.  Entitlement to an increased rating for varicose veins, 
left leg, currently evaluated as 40 percent disabling.  

3.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability, due to 
service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-at-law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to 
June 1946.  

This appeal arises from a rating decision of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO).  This case was remanded by the Board of 
Veterans' Appeals (Board) in May 1999 for further 
development.  In August 2000, the Board denied service 
connection for varicose veins, right leg; an increased rating 
for varicose veins, left leg; and TDIU.  

The veteran appealed the Board's August 2000, decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order dated in May 2001, the Court vacated the Board's 
August 2000 decision and remanded the case to the Board for 
action consistent with an unopposed motion filed by the 
Secretary of Veterans Affairs.  

In May 2002, the Board again denied service connection for 
varicose veins, right leg, and an increased rating for 
varicose veins, left leg.  The Board remanded the TDIU claim 
to the RO.  The veteran appealed the May 2002 decision to the 
Court.  A Joint Motion for Remand was filed in January 2003.  
The Motion for Remand only concerned the varicose veins 
claims and the TDIU was not part of the motion.  By Order of 
the Court dated January 29, 2003, the Court vacated and 
remanded the varicose veins claims to the Board for 
readjudication, consistent with the motion.  

In its May 2002 decision, the Board noted that, due to the 
grant of service connection and the award of a 30 percent 
rating for post-traumatic stress disorder (PTSD), the 
veteran's combined rating for his service-connected 
disabilities became 60 percent. The Board also noted that the 
veteran had claimed entitlement to TDIU and had also 
contested the rating for his PTSD. The Board found that the 
claim for TDIU was inextricably intertwined with the 
determination about the disability evaluation assigned for 
the PTSD.  Therefore, the Board' deferred consideration of 
the issue of entitlement to TDIU pending the RO's action on 
the notice of disagreement filed concerning the claim for a 
higher initial rating for PTSD. The record before the Board 
does not show what action, if any, the RO has taken 
concerning the rating for PTSD.  Therefore, the Board 
continues to defer action concerning the TDIU claim, and 
continues to list that issue as an issue before the Board on 
appeal.  

This case has been advanced on the docket because of 
administrative delay in docketing the appeal.  38 C.F.R. 
§ 20.900(c) (2002).


REMAND

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
held that new section 5103(a), requires VA to inform the 
claimant of information or evidence necessary to substantiate 
the claim, as well as which evidence VA will seek to provide 
and which evidence the claimant is to provide.  The Court 
held that BVA's failure to enforce compliance with that 
requirement is remandable error.  

Additionally, in Charles v. Principi, 16 Vet. App. 370 
(2002), the Court found that, although the Board stated in 
its decision that the notice and duty to assist provisions 
under the VCAA had been satisfied, it failed to discuss 
adequately the amended duty to notify.  Specifically, the 
Court noted that the Board failed to discuss the requirement 
to notify an appellant of the information necessary to 
substantiate his claim, and did not indicate what evidence, 
if any, would be gathered by the appellant, and which 
evidence would be provided by VA.  Moreover, the Court found 
that the Board decision failed to discuss whether the 
documents referenced in its finding that the duty to notify 
had been satisfied, or whether any other document in the 
record actually satisfied the notice requirements as set out 
in the statute.  

In this case, the Joint Motion stated that the notice 
requirements of 38 U.S.C.A. § 5103 had not been satisfied.  
Under 38 U.S.C.A. § 5103, VA has a duty to advise the veteran 
of the evidence necessary to substantiate his claim; such 
notice must indicate which portion of any such information or 
evidence is to be provided by the veteran and which portion 
VA would obtain.  Therefore, the appeal is remanded to comply 
with the holdings in Quartuccio and Charles.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  Assure that all notice and 
development required by the VCAA has been 
done, specifically to include the 
provisions of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), requiring VA to 
inform the veteran of the information or 
evidence necessary to substantiate his 
claim, which evidence VA will seek to 
provide, and which evidence the veteran 
is to provide.  Additionally, the veteran 
should be informed of the evidence he 
lacks in his claim, and what the 
evidentiary requirements are for service 
connection, secondary service connection, 
and increased rating claims.  

2.  Thereafter, readjudicate the claim.  
If the benefits sought on appeal remain 
denied, prepare a supplemental statement 
of the case (SSOC) and send it to the 
veteran and his representative.  Also 
provide an appropriate period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




